Citation Nr: 1108624	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  07-26 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for a left total knee replacement, claimed as a residual of treatment at the Kansas City VA Medical Center (VAMC) in June 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel





INTRODUCTION

The Veteran served on active duty from November 1971 to September 1976.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran initially filed a claim for entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability, in August 2005.  A November 2005 statement submitted in support of the claim also indicated that the Veteran was seeking compensation under the provisions of 38 U.S.C.A. § 1151.  In an attempt to clarify the nature of the claim, the RO contacted the Veteran by telephone in February 2006 and thereafter characterized the claim as falling under 38 U.S.C.A. § 1151.  However, the Veteran never specifically withdrew his original August 2005 claim for service connection on a secondary basis, and the November 2005 statement also states that his two knee conditions are interrelated.  Therefore, the Board finds that the issue of entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability, has been raised by the record, but not adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran did not incur any additional left knee disability due to treatment at the VAMC in June 2002 and his left total knee replacement was not the proximate result of VA lack of skill, carelessness, negligence, error in judgment, or an unforeseen event.





CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. § 1151 for a left knee total knee replacement, claimed as a residual of treatment at the Kansas City VAMC in June 2002, have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.358, 3.800, 17.32 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that compensation is warranted for a left total knee replacement under the provisions of 38 U.S.C.A. § 1151 as the disability was incurred due to VA treatment in June 2002 and was the result of fault on the part of VA.  In a November 2005 statement, the Veteran reported that he was forced to undergo a left knee replacement due to a severe reaction to injections used to treat knee pain that were administered improperly in June 2002 by the VA or contained contaminated medicine.  

In May 2002, the Veteran began a course of Synvisc injections at the Kansas City VAMC to treat his severe degenerative joint disease of the left knee.  The first injection was administered on May 28, 2002.  On June 4, 2002, the second injection was administered, and the Veteran's orthopedist noted that the May 2002 injection had resulted in considerable relief of symptoms.  Three days later, on June 7, 2002, the Veteran was treated for large knee effusions and pain, and his symptoms were attributed to inflammatory synovitis due to the Synvisc injections.  On June 11, 2002, laboratory results from the previous appointment indicated the presence of a large volume of calcium pyrophosphate crystals and the VA orthopedist diagnosed pseudogout caused by Synvisc.  

The Veteran returned to the VAMC in July 2002 for a follow-up orthopedic appointment.  The physician noted that the Veteran was severely debilitated due to knee arthritis, and noted that conservative therapy, including Synvisc, was no longer an option.  The orthopedist recommended total knee replacements for both knees, beginning with the right, and the Veteran was scheduled for a pre-operative appointment in August 2002.  He underwent a right total knee replacement in September 2002, and a left total knee replacement in May 2003.  

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  Under 38 U.S.C.A. § 1151, it is necessary to show that disability or death was the result of carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault, or an event not reasonably foreseeable.

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

After review of the evidence of record, the Board finds that the Veteran did not incur an additional disability as a result of VA treatment and Synvisc injections in June 2002.  To determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately prior to the beginning of medical or surgical treatment to the Veteran's condition after such care has ceased.  38 C.F.R. § 3.361(b).  To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, resulted in the Veteran's additional disability. Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c).

Prior to undergoing Synvisc injections in June 2002, the Veteran was treated for severe and marked degenerative joint disease of the left knee at the Kansas City VAMC.  He had undergone treatment for left knee pain since March 1993, and by January 2000 the Veteran's VA orthopedist determined that he was a candidate for bilateral total knee replacements in the future.  Similar findings were made in August 2000, but because of the Veteran's weight and age, conservative treatment methods were followed.  The Veteran began his initial course of Synvisc injections in November 2001 with no reactions or side-effects.  His only adverse reaction to Synvisc occurred after the June 2002 injection. 

In July 2002, a VA orthopedist noted that the Veteran's pain and effusion from the inflammatory Synvisc reaction were resolving, and X-rays continued to show significant bilateral knee arthritis.  The orthopedist noted that conservative methods of treatment for the bilateral knee arthritis had failed, and total knee replacements were necessary to treat the Veteran's degenerative joint disease.  There were no findings of a chronic left knee condition due to Synvisc, and the Veteran was only diagnosed with continuing left knee degenerative joint disease.  Thus, the Veteran manifested severe arthritis of the left knee prior to undergoing a Synvisc injection in June 2002 which was still present after his reaction to the medication.  

Additionally, a private orthopedist who reviewed the claims file and examined the Veteran in June 2006 concluded that the Veteran's total knee replacement was not a result of the Synvisc injections, but was instead required due to the Veteran's severe degenerative joint disease.  The medical evidence of record establishes that the severity of the Veteran's arthritis did not increase due to Synvisc injections, and his pre-existing degenerative joint disease was the reason for left knee replacement surgery.  Therefore, the Veteran did not incur an additional disability of the knee due to the June 2002 Synvisc injection.  

With respect to the Veteran's argument that his Synvisc injections were administered improperly or contained contaminated medicine, there is no evidence of negligence or fault on the part of VA regarding the treatment of the Veteran's left knee disability in June 2002.  The private orthopedist who reviewed the claims file in June 2006 concluded that there was no evidence of improper administration of Synvisc or a problem with the material injected.  The private orthopedist also noted that inflammatory synovitis is a possible and known side-effect of Synvisc and there was no carelessness, negligence, or lack of proper skill by VA in administering Synvisc.  The Board has considered the statements of the Veteran alleging negligence, but as a layperson, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board also notes that with respect to the question of whether there was an unforeseen event, the contract examiner noted that inflammatory synovitis is a known risk, and that company information indicates that adverse effects include increased knee pain and swelling in 7.2% of patients with some cases involving considerable effusion and pronounced pain.  In any event, as noted above, the record does not establish the incurrence of an additional disability, including the need for a left total knee replacement, due to the Veteran's adverse reaction to Synvisc.

As the Veteran did not incur an additional disability as a result of VA treatment in June 2002, and the evidence does not establish any negligence or other fault on the part of VA, the claim for compensation under 38 U.S.C.A. § 1151 must be denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a March 2006 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in a separate March 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA treatment from the Kansas City VAMC dating though January 2006.  Additionally, the Veteran was provided a proper VA contract examination and medical opinion in response to his claim.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for a left total knee replacement, claimed as a residual of treatment at the Kansas City VAMC in June 2002, is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


